Citation Nr: 0315180	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1941 to June 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously the subject of development by the 
Board and subsequent to that development the case was re-
adjudicated by the RO and the RO issued a Supplemental 
Statement of the Case (SSOC).  The Board notes that a recent 
decision by the United States Court of Appeals for the 
Federal Circuit recently held that the Board had no authority 
to decide cases based on evidence it has developed absent a 
waiver from the veteran.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  There has been 
no waiver in this case, however, the issue has been the 
subject of RO review and an SSOC was issued by the RO 
subsequent to the Board development, therefore the veteran 
has been afforded the full range of review afforded by the 
law and regulations.  In addition, the Board's decision in 
this case represents a full grant of the benefit sought on 
appeal and as such the Board deciding the claim does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran is service-connected for residuals of a 
fracture of the left humeral neck with arthritis, status 
post total left shoulder arthroplasty, currently rated 
as 50 percent disabling.

3.	The veteran is unemployable by reason of his service-
connected disability.



CONCLUSIONS OF LAW

1.	The schedular criteria for the award of a total rating for 
compensation based on individual unemployability are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).

2.	An extraschedular award of a total rating for compensation 
based on individual unemployability is warranted.  
38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim of a total disability rating based on 
individual unemployability is a complete grant of the 
benefits sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2002).
Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).

The veteran fails to meet the basic schedular requirements 
for TDIU since he has but one service connected disability 
and it is rated at only 50 percent disabling.  See, 38 C.F.R. 
§ 4.16(a) (2002).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2002).  Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
Id. at 9.

The case was referred to VA's C&P Director in January 2003.  
The Director of C&P determined that an extraschedular rating 
was not warranted.  The veteran continued to appeal to the 
Board.

Unlike the criteria for an extraschedular rating under 
38 C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The veteran has an 8th grade education and was employed from 
1950 to 1981 as a sheet metal worker.  Of record is the 
October 2002 VA examination report which indicates that the 
veteran has very limited range of motion of his left 
shoulder, and that he has significant pain on motion and use 
of his left shoulder.  The examiner offered his opinion that 
the veteran should be considered permanently disabled from 
any occupation that requires the use of the left upper 
extremity.  Also of record is a statement from the veteran's 
private physician, Dr. Naylor, who states in November 2001 
that it is his medical opinion that the veteran is 
unemployable with this type of injury and will probably never 
be able to return to work.  There is evidence of other, non-
service-connected disabilities as referenced by the Director 
of C&P, but the Board may only consider the effect the 
veteran's service-connected disability has on his 
employability in making a determination.  

According to the regulations, "it is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled".  38 C.F.R. § 4.16(b) (2002).  In 
light of the two medical opinions finding that the veteran is 
unable to work and/or unable to work in a job that requires 
the use of his left arm and shoulder, and in light of his 
educational and occupational background, the Board finds that 
he has been shown to be unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected left shoulder disability by a preponderance of the 
evidence.  Therefore, an extraschedular rating of a total 
disability rating based on individual unemployability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2002).




ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  .



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

